Name: Commission Decision of 11 September 1978 authorizing Ireland not to apply Community treatment to jerseys, pullovers, slip-overs, twinsets, cardigans, bedjackets and jumpers, of wool, of cotton or of man-made textile fibres, falling within subheading ex 60.05 A of the Common Customs Tariff (NIMEXE codes 60.05-01; 27; 28; 29; 30; 33; 36; 37; 38), originating in Taiwan and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-09-20

 nan